Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Lance Jensen on 9/7/2021.
The application has been amended as follows: 
In the claims:
	
Claim 1
1.	(Currently Amended)	A method to alter how source data is displayed within a user interface, the method comprising:
obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure, the source data also including: 
use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and 
containment information that describes relationships between the particular components; 
displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud 
receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer;
receiving, via the user interface, a second user input effective to select a type of connection between the particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface;
identifying a plurality of connections between the particular components, wherein:
 the plurality of connections are identified based on the containment information associated with the portions of the source data selected according to the first user input, the type of connection between the particular components selected according to the second user input, and the layers of the plurality of layers of information to be included in the visualization corresponding to the selected portions of the source data; 
a particular connection of the plurality of connections between a first particular component and a second particular component of the particular components is based on a first intermediary connection and a second intermediary connection; 
the first intermediary connection is between the first particular component and an intermediary component of the at least one layer indicated to be hidden by the first user input; and
the second intermediary connection is between the second particular component and the intermediary component; and
altering the visualization of the source data within the user interface based on the first user input and according to the second user input, the altering including: 

depicting the particular connection while hiding the intermediary component, the first intermediary connection, and the second intermediary connection, wherein hiding the intermediary component, the first intermediary connection, and the second intermediary connection is based on the intermediary component being included in the at least one layer indicated to be hidden by first user input; and
hiding one or more other portions of the source data that, as indicated by the first user input and the second user input, are not to be included in the visualization displayed within the user interface, wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data.

Claim 7
7.	(Cancelled)	

Claim 8
8.	(Currently Amended)	One or more non-transitory computer-readable storage media having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of operations comprising:
obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure, the source data also including: 
use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and 

displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data;
receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer;
receiving, via the user interface, a second user input effective to select a type of connection between the particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface; 
identifying a plurality of connections between the particular components, wherein:
 the plurality of connections are identified based on the containment information associated with the portions of the source data selected according to the first user input, the type of connection between the particular components selected according to the second user input, and the layers of the plurality of layers of information to be included in the visualization corresponding to the selected portions of the source data; 
a particular connection of the plurality of connections between a first particular component and a second particular component of the particular components is based on a first intermediary connection and a second intermediary connection; 
the first intermediary connection is between the first particular component and an intermediary component of the at least one layer indicated to be hidden by the first user input; and

altering the visualization of the source data within the user interface based on the first user input and according to the second user input, the altering including: 
depicting the particular components and the identified plurality of connections;
depicting the particular connection while hiding the intermediary component, the first intermediary connection, and the second intermediary connection, wherein hiding the intermediary component, the first intermediary connection, and the second intermediary connection is based on the intermediary component being included in the at least one layer indicated to be hidden by first user input; and
hiding one or more other portions of the source data that, as indicated by the first user input and the second user input, are not to be included in the visualization displayed within the user interface, wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data.

Claim 14
14.	(Cancelled)	

Claim 15
15.	(Currently Amended)	A system comprising:
one or more processors configured to cause performance of operations comprising:
obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure, the source data also including: 

containment information that describes relationships between the particular components; 
displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data;
receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer;
receiving, via the user interface, a second user input effective to select a type of connection between the particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface;
identifying a plurality of connections between the particular components, wherein:
the plurality of connections are identified based on the containment information associated with the portions of the source data selected according to the first user input, the type of connection between the particular components selected according to the second user input, and the layers of the plurality of layers of information to be included in the visualization corresponding to the selected portions of the source data; 
a particular connection of the plurality of connections between a first particular component and a second particular component of the particular components is based on a first intermediary connection and a second intermediary connection; 
indicated to be hidden by the first user input; and
the second intermediary connection is between the second particular component and the intermediary component; and
altering the visualization of the source data within the user interface based on the first user input and according to the second user input, the altering including: 
depicting the particular components and the identified plurality of connections;
depicting the particular connection while hiding the intermediary component, the first intermediary connection, and the second intermediary connection, wherein hiding the intermediary component, the first intermediary connection, and the second intermediary connection is based on the intermediary component being included in the at least one layer indicated to be hidden by first user input; and
hiding one or more other portions of the source data that, as indicated by the first user input and the second user input, are not to be included in the visualization displayed within the user interface, wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data.

Claim 20
20.	(Cancelled)	

Reasons for Allowance
Claims 1-6, 8-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 have been carefully considered.

The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “identifying a plurality of connections between the particular components, wherein:
 the plurality of connections are identified based on the containment information associated with the portions of the source data selected according to the first user input, the type of connection between the particular components selected according to the second user input, and the layers of the plurality of layers of information to be included in the visualization corresponding to the selected portions of the source data; 
a particular connection of the plurality of connections between a first particular component and a second particular component of the particular components is based on a first intermediary connection and a second intermediary connection; 
the first intermediary connection is between the first particular component and an intermediary component of the at least one layer indicated to be hidden by the first user input; and
the second intermediary connection is between the second particular component and the intermediary component; and
altering the visualization of the source data within the user interface based on the first user input and according to the second user input, the altering including: 
depicting the particular components and the identified plurality of connections;
depicting the particular connection while hiding the intermediary component, the first intermediary connection, and the second intermediary connection, wherein hiding the intermediary component, the first intermediary connection, and the second intermediary connection is based on the intermediary component being included in the at least one layer indicated to be hidden by first user input; and
hiding one or more other portions of the source data that, as indicated by the first user input and the second user input, are not to be included in the visualization displayed within the user interface, wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data” in the specific combinations as recited in claim 1.
As to claim 8:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “identifying a plurality of connections between the particular components, wherein:
 the plurality of connections are identified based on the containment information associated with the portions of the source data selected according to the first user input, the type of connection between the particular components selected according to the second user input, and the layers of the plurality of layers of information to be included in the visualization corresponding to the selected portions of the source data; 
a particular connection of the plurality of connections between a first particular component and a second particular component of the particular components is based on a first intermediary connection and a second intermediary connection; 
the first intermediary connection is between the first particular component and an intermediary component of the at least one layer indicated to be hidden by the first user input; and
the second intermediary connection is between the second particular component and the intermediary component; and
altering the visualization of the source data within the user interface based on the first user input and according to the second user input, the altering including: 
depicting the particular components and the identified plurality of connections;
depicting the particular connection while hiding the intermediary component, the first intermediary connection, and the second intermediary connection, wherein hiding the intermediary component, the first intermediary connection, and the second intermediary connection is based on the intermediary component being included in the at least one layer indicated to be hidden by first user input; and
hiding one or more other portions of the source data that, as indicated by the first user input and the second user input, are not to be included in the visualization displayed within the user interface, wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data” in the specific combinations as recited in claim 8.
As to claim 15:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “identifying a plurality of connections between the particular components, wherein:
the plurality of connections are identified based on the containment information associated with the portions of the source data selected according to the first user input, the type of connection between the particular components selected according to the second user input, and the layers of the plurality of layers of information to be included in the visualization corresponding to the selected portions of the source data; 
a particular connection of the plurality of connections between a first particular component and a second particular component of the particular components is based on a first intermediary connection and a second intermediary connection; 
the first intermediary connection is between the first particular component and an intermediary component of the at least one layer indicated to be hidden by the first user input; and
the second intermediary connection is between the second particular component and the intermediary component; and
altering the visualization of the source data within the user interface based on the first user input and according to the second user input, the altering including: 
depicting the particular components and the identified plurality of connections;
depicting the particular connection while hiding the intermediary component, the first intermediary connection, and the second intermediary connection, wherein hiding the intermediary component, the first intermediary connection, and the second intermediary connection is based on the intermediary component being included in the at least one layer indicated to be hidden by first user input; and
hiding one or more other portions of the source data that, as indicated by the first user input and the second user input, are not to be included in the visualization displayed within the user interface, wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data” in the specific combinations as recited in claim 15.
Claims 2-6, 9-13, and 16-19 depend on one of independent claims 1, 8, and 15, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173